DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Heslin on 05/10/2022.
The application has been amended as follows:
The phrase “thee lens” in the nineteenth line of independent claim 1 has been amended to read --the lens--

REASONS FOR ALLOWANCE
Claims 1, 2, 5-9, 11, 13, 14, and 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach “A tissue imaging and resection device comprising: a handle; an introducer sleeve having a distal end and a proximal end, wherein the proximal end is coupled to the handle; an axially translatable resecting component including a radiofrequency (RF) electrode disposed within a central passage of the introducer sleeve and having a working end disposed at the distal end of the introducer sleeve; a tubular assembly disposed within the central passage of the introducer sleeve assembly and having a proximal end, a distal end and at least one lumen therebetween, wherein the distal end of the tubular assembly extends to the distal end of the introducer sleeve; an electronic image sensor and a lens disposed at the distal end of the tubular assembly; a light source; electrical leads connected to the imaging sensor and passing through the lumen of the tubular assembly to the proximal end of the tubular assembly; and electromagnetic shielding disposed over an exterior of the tubular assembly to protect the electronic image sensor and the electrical leads from interference from the RF electrode, wherein the tubular assembly comprises a first tubular member which defines the at least one lumen and carries the electronic image sensor and thee lens at its distal end and carries the electrical leads in said at least one lumen and a second tubular member which carries the light source, wherein the first and second tubular members are isolated by the electromagnetic shielding and wherein at least a portion of the second tubular member is encased in electromagnetic shielding,” as claimed in claim 1.
The examiner has cited McWeeney (US 2005/0272975 A1), Su (US 2009/0076329 A1), and Germain (US 2013/0046304 A1) as the most pertinent prior art references, each of which disclose systems comprising some of the claimed limitations, as discussed in the final rejection dated (10/28/2021).	However, the references fail to explicitly disclose the specifically claimed limitations of “wherein the tubular assembly comprises a first tubular member which defines the at least one lumen and carries the electronic image sensor and thee lens at its distal end and carries the electrical leads in said at least one lumen and a second tubular member which carries the light source, wherein the first and second tubular members are isolated by the electromagnetic shielding and wherein at least a portion of the second tubular member is encased in electromagnetic shielding.”
No other prior art references were found that would overcome the deficiencies of these references. Therefore, Examiner asserts that there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/N.S.B./             Examiner, Art Unit 3794